Title: From Thomas Jefferson to Edmund Bacon, 9 October 1824
From: Jefferson, Thomas
To: Bacon, Edmund

Dear Sir Monto  Oct. 9. 24.I recd in the last month your letter of Aug. 22. and begin it’s answer by remitting the balance of what I owe you. this should have been sooner done, but we have been unusually late in getting our produce to market this year. the balance  which the order on mr Terril left me on the 1st of Sep. 23. still in your debt was 22. D 36 and calculating back interest, and forward from that date, to Nov. 1. 24. as exactly as I am able it will amount then to 32.80D. I have therefore had deposited to your credit in the  bk of the US. in Richmond 33.D. of which I inclose you a certificate that your draught may  command it’s real value.I sincerely condole with you on the severity of the loss of your good partner, and will add no more, to remind you of it because I have learnt in the school of experience that time and silence are the only remedies for these affictions of the heart. I do not wonder at your thought of returning. health is of more value than wealth, and the addns to your property made by your succesful  employment of it must place you at your ease any where. land, & that which is good is always to be had here and lower then you ever knew it. I inclose you a Charlottesville paper as a specimen of our weekly publicns of that article for sale or rent. I shewed your lre to Th:J. Randolph who will render you any service he can.We are all alive here with La Fayette’s visit. he will be at Monticello as soon as relieved from York, and our nbors will give him a dinner in the University, where probably the principals of the surrounding counties will wait on him.I offer you my best wishes for your health and prosperity and shall join your friends here in welcoming you back againTh:J.